         Case 4:20-cv-01882 Document 1 Filed on 05/29/20 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FELICIA JOHNSON                                    §
      Plaintiff,                                   §
                                                   §
v.                                                 §        CIVIL ACTION NO. 4:20-cv-1882
                                                   §
NATIONWIDE PROPERTY AND                            §
CASUALTY INSURANCE COMPANY                         §
     Defendant.                                    §

                                   NOTICE OF REMOVAL

         Defendant Nationwide Property and Casualty Insurance Company (“Defendant”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice

of Removal of the lawsuit captioned Felicia Johnson v. Nationwide Property and Casualty

Insurance Company; Cause No. 2020-13532; In the 234th Judicial District of Harris County,

Texas.

                                             I.
                                        BACKGROUND

         1.    Plaintiff Felicia Johnson (hereinafter “Plaintiff”) initiated the present action by

filing her Original Petition in Cause No. 2020-13532; In the 234th Judicial District of Harris

County, Texas on February 27, 2020 (the “State Court Action”).            See Plaintiff’s Original

Petition, attached as Exhibit A.

         2.    Defendant appeared and answered on May 29, 2020, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

         3.    Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule
       Case 4:20-cv-01882 Document 1 Filed on 05/29/20 in TXSD Page 2 of 5



81, a full copy of the state court file has been requested and will be filed upon receipt. Pursuant to

Southern District of Texas Local Rule 81(4), the State Court Action docket sheet is attached as

Exhibit C.

        4.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 234th Judicial District Court of Harris County, Texas.

        5.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        7.      Plaintiff is domiciled in Harris County, Texas. See Exhibit A, ¶ 2. Pursuant to 28

U.S.C. § 1332(a), therefore, Plaintiff is a citizen of the State of Texas.

        8.      Nationwide Property and Casualty Insurance Company is organized under the laws

of Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Nationwide is a citizen of the State of Ohio.

        9.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).




                                                    2
       Case 4:20-cv-01882 Document 1 Filed on 05/29/20 in TXSD Page 3 of 5



B.      Amount in Controversy

        10.      It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”1 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.2 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.3

        11.      Here, Plaintiff seeks “monetary relief over $200,000 but not more than

$1,000,000.” See Exhibit A, Plaintiff’s Original Petition, at ¶ 4. The threshold for diversity

jurisdiction, $75,000, is therefore met by the allegations of Plaintiff’s Original Petition

        12.      Plaintiff further seeks compensation for (1) actual damages, (2) treble damages, (3)

exemplary damages; (4) attorney’s fees; and (5) pre- and post-judgment interest.4 Plaintiff has

alleged that Defendant’s conduct was wrongful and done knowingly, entitling him to a trebling of

actual damages under Texas Insurance Code Chapter 541. See Exhibit A, Sec. XI Prayer; Tex.

Ins. Code sections 541.002 & 541.152. Penalties, exemplary damages, and attorneys’ fees are

included as part of the amount in controversy.5




1
        28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
        (S.D. Tex. May 3, 2013).
2
        Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
        (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
        See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
        also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
4
        Id. at § N. Prayer.
5
        See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
        also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                      3
        Case 4:20-cv-01882 Document 1 Filed on 05/29/20 in TXSD Page 4 of 5



         13.    The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.

                                             III.
                                         CONCLUSION

         14.    Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

         15.    WHEREFORE, Defendant Nationwide Property and Casualty Insurance

Company hereby provides notice that this action is duly removed.

                                  (Signature on following page.)




                                                 4
      Case 4:20-cv-01882 Document 1 Filed on 05/29/20 in TXSD Page 5 of 5



                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEY IN-CHARGE FOR DEFENDANT
                                             NATIONWIDE PROPERTY AND CASUALTY
                                             INSURANCE COMPANY
OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
rwall@smsm.com
Segal McCambridge Singer & Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
via regular mail this the 29th day of May, 2020 to:

       Andres Arguello
       Arguello Law Firm
       101 E. Little York Road, Suite D
       Houston, Texas 77076
       andres@defyoppression.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
